DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 have been presented for examination based on the application filed on 10/8/2021.
Rejection for claims 1-5 are rejected under 35 U.S.C. 112(b) is withdrawn in view claim amendment.
Claims 1, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20120284002 A1 by McDaniel et al, in view of US Patent No. 5699284 by Muramatsu; Toshiharu. Explanation is provided to address applicants concern with same grounds.
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20120284002 A1 by McDaniel et al, in view of US Patent No. 5699284 by Muramatsu; Toshiharu., further in view of US PGPUB No. 20140358505 A by Hashash; Youssef M.A. et al.
This action is made Final.
----- This page is left blank after this line -----


Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed is electronically retrieved.
Claim Interpretation
Claims 1-5 are not considered as not invoking claim interpretation under 35 USC 112(f) in view of remarks presented on Pg.5 by applicant and claim amendment.
Examiner’s position on 35 USC 101
Claim 1-3 do no recite an abstract idea and rationale from previous office action is incorporated herein.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.6-9:

    PNG
    media_image1.png
    247
    627
    media_image1.png
    Greyscale


(Response 1) The rejection for claims 1, 4 and 5 is made with McDaniel in view of Maramatsu. Examiner will shown that the combination of McDaniel and Maramatso teaches how the distance between particles (rij) affects particle density (rho), which inturn affects the force (E.g. Fipressure or Ferror). The forces affect the energy of the state variable, and rate of change of the state variables affect relaxation factor (α), which in turn affect the time step variable (delta t).

    PNG
    media_image2.png
    385
    446
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    216
    468
    media_image3.png
    Greyscale
McDaniel ([0002], [0037]-[0041] and specifically annotated [C] in [0002] and [D] in [0040]) teaches that density rho is very dependent on the distance r between the particles i and j in a cell. 



McDaniel teaches Ferror is dependent on not only the distance to primitive boundary (term d) but also density rho between particles of a cell (See McDaniel [0056]-[0060] and specifically annotation [A] & [B]). 


    PNG
    media_image6.png
    511
    559
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    484
    510
    media_image7.png
    Greyscale
Maramatso teaches state variables includes momentum, turbulence and energy, at any given moment (Maramatso Col.6 Lines 1-11). Maramatso also teaches that relaxation factor α varies with state variable (See annotated Maramatso Col.7 Lines 13-36). Maramatso finally also teaches time step delta t varies based on relaxation factor α (See annotated Maramatso Col.6 Lines 28-51).
Maramatso Col.7 Lines 13-36
    PNG
    media_image8.png
    499
    526
    media_image8.png
    Greyscale
				Maramatso Col.6 Lines 28-51
Therefore the combination of McDaniel and Maramatso teaches how the distance between particles (rij) affects particle density (rho), which inturn affects the force (E.g. Fipressure or Ferror). The forces affect the energy of the state variable, and rate of change of the state variables affect relaxation factor (α), which in turn affect the time step variable (delta t). For at least the above reasons the allegation made without evidence or rationale is unpersuasive.
(Argument 2) Applicant has argued in Remarks Pg.11:

    PNG
    media_image9.png
    609
    602
    media_image9.png
    Greyscale


(Response 2) It is unclear what aspect of motivation to combine is not addressed by examiner and why the combination would fail. Applicants allegations citing case law are considered but there is no rationale provided and therefore are not persuasive.
No new argument is made for claim 2-3 besides the one addressed above.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20120284002 A1 by McDaniel et al, in view of US Patent No. 5699284 by Muramatsu; Toshiharu.
Regarding Claims 1 & 5
McDaniel teaches a simulation apparatus  (McDaniel: Figure 5 [0017][0066]-[0069]) and A non-transitory computer readable medium storing a program that causes a computer  (McDaniel : [0068]-[0072]) comprising (a step of/…): a processing unit electrically connected to an input unit  (McDaniel: [0066]-[0067] Fig.5, element 16 processor) wherein the input unit is configured to: receive shape definition data that defines a shape of a simulation target object  (McDaniel: [0019]-[0020] defining simulation space as volume) and a mesh division condition relating to a mesh size when a mesh division of the simulation target object is performed (McDaniel: [0019]-[0022] defining cells in simulation space with size and shape); and wherein the processing unit is configured to: perform the mesh division of the simulation target object based on the shape definition data and the mesh division condition which are input to the input unit  (McDaniel: [0019]-[0023] creation of cells as mesh division) and dispose a plurality of particles at a plurality of nodes of a generated mesh (McDaniel: [0022]-[0043]; Also see Fig.2 at least)  to perform time evolution of a state of the particles  (McDaniel: specifically [0063][0044]-[0046] and generally teaching in [0044]-[0064] the forces and other factors contributing to advecting (movement of particles)) based on an interaction potential between the particles (McDaniel: [0048]-[0060] as calculation of various forces leading to advecting in [0044][0063]) and
While McDaniel teaches  [emphasis added] [a] time step width for the time evolution of the state of the particle according to a distance between the particles (McDaniel: 
    PNG
    media_image2.png
    385
    446
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    216
    468
    media_image3.png
    Greyscale
[0002], [0037]-[0041] and specifically annotated [C] in [0002] and [D] in [0040]) teaches that density rho is very dependent on the distance r between the particles i and j in a cell. 

McDaniel teaches Ferror is dependent on not only the distance to primitive boundary (term d) but also density rho between particles of a cell (See McDaniel [0056]-[0060] and specifically annotation [A] & [B]). 


    PNG
    media_image6.png
    511
    559
    media_image6.png
    Greyscale
 









McDaniel does not explicitly teach varying a time step width.
As we know E (Energy) = F (Force) * d (distance) * cos θ which in words states that the energy needed is equal to the product of the applied force and displacement along the direction of the force.
Maramatso teaches state variables includes momentum, turbulence and energy, at any given moment (Maramatso Col.6 Lines 1-11). Maramatso also teaches that relaxation factor α varies with state variable (See annotated Maramatso Col.7 Lines 13-36). Maramatso finally also teaches time step delta t varies based on relaxation factor α (See annotated Maramatso Col.6 Lines 28-51).

    PNG
    media_image7.png
    484
    510
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    499
    526
    media_image8.png
    Greyscale
Col.7 Lines 13-36:					Col.6 Lines 28-51:

Muramatsu therefore teaches the processing unit varies a time step width for a fluid simulation as mapped above. (Muramatsu: Fig.1 Col.5 Lines 62-Col.8 Line 62 in general, specifically in Col.2 Lines 12-67 where the delta.t. time step is varied using alpha (relaxation factor)). 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Muramatsu to McDaniel to compute the varies a time step width (Muramatsu: Col.2 Lines 12-67 where the delta.t. time step is varied using alpha (relaxation factor) with momentum as one of the factor, where in McDaniel calculates the both mass  (McDaniel : [0043]) and velocity  (McDaniel : [0053]) (thus the momentum = mass x velocity) for each virtual particle but does not make the connection to alter the time step based on momentum as done in Muramatsu. The motivation to combine would have been that Muramatsu overcomes the known problems of accurately simulating 
Regarding Claim 4
McDaniel teaches a simulation method comprising: performing, by a processing unit  (McDaniel: Fig.5 element 16), a mesh division of a shape of a simulation target object (McDaniel: [0019]-[0023] creation of cells as mesh division) and disposing, by a processing unit  (McDaniel: Fig.5 element 16),  a particle at a node of a generated mesh (McDaniel: [0022]-[0043]); and by a processing unit  (McDaniel: Fig.5 element 16),  a time step width for time evolution of a state of the particle according to a distance between the particles (McDaniel: [0057]-[0058] and Equation relating to simulation time step .delta.t is dependent on particle density .rho.sub.i. (Since C is constant); particle density which is variable as shown in [0040] and is computed for each cell; computation of radius r.sub.ig. and r.sub.ij in [0032]-[0035] used in [0040], [0047], also see [0042] computation of force based on distance) to perform the time evolution of the state of the particle based on an interaction potential between the particles (McDaniel: specifically [0002][0040][0063][0044]-[0046] and generally .
McDaniel does not explicitly teach the processing unit varies a time step width.
Muramatsu teaches the processing unit varies a time step width for a fluid simulation  (Muramatsu: Fig.1 Col.5 Lines 62-Col.8 Line 62, specifically in Col.2 Lines 12-67 where the delta.t. time step is varied using alpha (relaxation factor) --- See detailed mapping explained in remarks or in claim 1). 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Muramatsu to McDaniel to compute the varies a time step width (Muramatsu: Col.2 Lines 12-67 where the delta.t. time step is varied using alpha (relaxation factor) with momentum as one of the factor, where in McDaniel calculates the both mass  (McDaniel : [0043]) and velocity  (McDaniel : [0053]) (thus the momentum = mass x velocity) for each virtual particle but does not make the connection to alter the time step based on momentum as done in Muramatsu. The motivation to combine would have been that Muramatsu overcomes the known problems of accurately simulating new complex structures (Muramatsu: Col.2 Lines 17-Col.3 Lines 3) without (1) deriving an approximate solution from the time-averaged transport model; (2) deriving an accurate solution from direct simulation; and (3) evaluation by means of mockup experiments, by using the disclosed methodology of varing time step in simulation. Further Muramatsu and McDaniel are analogous art in the field of fluid simulation (McDaniel: Abstract; Muramatsu: Abstract).
----- This page is left blank after this line -----

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20120284002 A1 by McDaniel et al, in view of US Patent No. 5699284 by Muramatsu; Toshiharu., further in view of US PGPUB No. 20140358505 A by Hashash; Youssef M.A. et al.
Regarding Claim 2
McDaniel teaches wherein the processing unit is configured to: determine an interaction potential between the particles and mass of the particle based on a physical property value representing a degree of elasticity of the simulation target object (McDaniel: [0064] as deformation) , a density of the simulation target object (McDaniel: [0064] as changed density) , and a shape of the generated mesh (McDaniel: [0033] changing of cell size) , and determine the time step width for each particle pair  (McDaniel: [0059] use of spring constant in force calculation).
McDaniel does not explicitly teach determines the time step width for each particle pair based on a period of a natural vibration period obtained from the interaction potential between the particles and the mass of the particle.
Hashash teaches determines the time step width for each particle pair based on a period of a natural vibration period obtained from the interaction potential between the particles and the mass of the particle (Hashash: [0014] “…The time step to be used in a DEM simulation is limited by a critical time step for numerical stability and is controlled by the highest natural frequency of the discrete system calculated from the minimum particle mass, and the normal contact stiffness….”).

It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hashash to McDaniel. The motivation to combine would have been that McDaniel and Hashash are analogous art in the field of particle based simulation of granular material (particle based) discrete bodies (Hashash: [0002]; McDaniel : Abstract).
Regarding Claim 3
Hashash teaches wherein the simulation target object includes a plurality of objects (Hashash: [0056]-[0057] Fig.19, 20A-B, [0147]-[0154] at least showing plurality of objects in a collusion) , and wherein the processing unit is configured to: determine whether there is a contact between the objects by time evolution  (Hashash : [0147] “….The FIG. 19 method can use general DEM neighbor search and contact detection methods….”: ) , and when determination is made that there is a contact between the objects, determine the time step width for the particle positioned at a contact point based on a period of a natural vibration obtained from mass of the particle disposed at the contact point and an interaction potential between the particles  (Hashash: [0146]-[0154] discloses using delta.t. as time step used in DEM model which uses the time step determination based on [0162]).
----- This page is left blank after this line -----

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, January 14, 2022